MEMORANDUM OPINION

                                         No. 04-08-00272-CV

                                           Lorrie G. HALE,
                                              Appellant

                                                   v.

                                           Brian E. HALE,
                                               Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-14517
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 18, 2008

DISMISSED FOR WANT OF JURISDICTION

           This is an appeal from a judgment granting a petition for bill of review, vacating a prior

judgment and ordering a new trial. We dismiss for want of jurisdiction.

           In November 2003, Lorrie Hale sued Brian Hale to enforce an out-of-state divorce decree.

On December 22, 2003, the trial court signed a default judgment against Brian in the enforcement

action. Brian subsequently filed a petition for bill of review in the trial court, seeking to vacate the
                                                                                       04-08-00272-CV

default judgment. On January 24, 2008, the trial court granted the petition for bill of review. In its

judgment, the trial court vacated the prior default judgment and ordered a new trial on the issue of

child support. Lorrie later filed this appeal.

       After Lorrie perfected her appeal, Brian filed a motion to dismiss the appeal for want of

jurisdiction. Relying on Jordan v. Jordan, 907 S.W.2d 471 (Tex. 1995), Brian contends that the

January 24, 2008 judgment is interlocutory and not appealable. We agree.

       The January 24, 2008 judgment set aside the court’s prior judgment but did not dispose of

the merits of the case; therefore, the January 24, 2008 judgment is not a final, appealable judgment.

See id. at 472 (“A bill of review which sets aside a prior judgment but does not dispose of the case

on the merits is interlocutory and not appealable.”); see also In re B.F.A., No. 04-04-00835-CV,

2005 WL 154258, *1 (Tex. App.—San Antonio 2005, no pet.) (mem. op.). Brian’s motion to

dismiss is granted, and the appeal is dismissed for want of jurisdiction.



                                                       PER CURIAM




                                                 -2-